Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 205







Ibrahim P. Kardor, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160140







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Rhiannon L. Gorham, Grand Forks Public Defender Office, 405 Bruce Avenue, Suite 101, Grand Forks, N.D. 58201, for petitioner and appellant; submitted on brief.



Renata J. Olafson Selzer, Assistant State’s Attorney, Cass County Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; submitted on brief.

Kardor v. State

No. 20160140



Per Curiam.

[¶1]	Ibrahim Kardor appeals a district court order denying him post-conviction relief.  He argues he was entitled to post-conviction relief because his counsel was ineffective by failing to advise him of his opportunity to file a supplemental brief under N.D.R.App.P. 24.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner